Citation Nr: 1647879	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  15-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1943 to May 1946.  His service records reflect that he served in the Pacific Theater of Operations and was wounded in action while engaged in armed combat against enemy forces.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014 the Veteran testified before a Decision Review Officer (DRO) at the RO.  In February 2016 he testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C.  Transcripts of these hearings have been added to the record.  

The Board remanded the claim in April 2016 for development, and it now returns to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence does not reflect that left shoulder disability, including diagnosed rotator cuff tear and degenerative joint disease, was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA health care providers who provided treatment, or an event not reasonably foreseeable, as associated with the Veteran's emergency room (ER) visit on October 22, 2005.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for a left shoulder disability, claimed as a result of events that transpired during a VA ER visit on October 22, 2005, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

While the Veteran had initially claimed injury to both shoulders as a result of rough handling at an ER visit on October 22, 2005, the RO treated the claim with respect to the right upper extremity as one for increased rating for his already service-connected disabilities of the right arm.  The Veteran was informed of this by a supplemental VCAA notice letter in May 2011.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and medical opinion reports.  The Veteran was afforded a hearing before a DRO as well as before the Board and copies of the transcripts are of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).   

In April 2016, the Board remanded the case to the RO for additional development, specifically to conduct a VA examination and obtain a medical opinion concerning the claim.  Such was accomplished in May 2016.  There has been no allegation that the remand instructions were not complied with.  See Scott, 789 F.3d 1375.  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran contends, in effect, that he was roughly handled by police officers at the VA hospital in the course of care during a VA emergency room (ER) visit on October 22, 2005, and that as a result of that rough handling he suffered a left rotator cuff tear or other left shoulder disability. 

Initially, the Board greatly appreciates the Veteran's honorable service including as a Marine who participated in battle during World War II and received a Purple Heart for gunshot wounds sustained in that battle.  The Veteran has been awarded   a total disability rating based on unemployability due to his multiple service-connected disabilities resulting from injuries sustained in service.  The denial of   the 38 U.S.C.A. § 1151 claim herein in no way diminishes those benefits, and is meant in no way to diminish or otherwise discount the service the Veteran provided to this country.  

A veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment or examination, or 
(2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment,     or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event         not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board has reviewed and considered all of the relevant evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has carefully reviewed the record, including submitted statements        and testimony concerning the Veteran's VA ER visit on October 22, 2005, and subsequent care, and finds that the weight of the evidence is against the Veteran having injured or having been injured in his left shoulder or left rotator cuff at that visit or by that care.  Hence, as discussed below, the Board finds that the evidence preponderates against entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a left shoulder or rotator cuff disability as a result of that October 22, 2005 visit and associated VA care.  

On October 22, 2005, the Veteran sought treatment at 5:15 in the morning at the VA Medical Center (VAMC) in Bronx, New York for flu like symptoms, including a cough and nasal congestion.  After various treatments and evaluative tests including x-rays, he was to be discharged by the emergency room physician at       11 AM, but he refused to leave.  VA police were called and he continued to refuse to go home.  At 11:45 AM he was provided a psychiatric consult, requested because the Veteran was crying and refusing to leave.  He noted he lived alone and had no one to take care of him.  He was ultimately admitted by the nursing supervisor for social reasons.

The police investigative report of the October 22, 2005 incident, in relevant part, is as follows:

	Initial Observation:

On Sat October 22, 2005 at approximately 1040 hrs, the police received a call from [nurse] requesting police assistance with patient [the Veteran] refusing to leave after being discharge. (sic)

	Investigation:

Responded to the E/R along with [other officer] and made contact with [physician] who stated that patient has been cleared medically and has been discharged.  Spoke to [the Veteran] in E/R room #1      and stated to him that he cannot be admitted if the doctor says he is discharged.  [The Veteran] insisted that he does not want to leave and for the VA to admit him cause (sic) he has no one at home to care for him.

Nursing supervisor [named supervisor] was notified and responded   to the E/R to speak to [the Veteran] who continued to resist being discharged.  [Nursing supervisor] then informed myself and [other officer] that [the Veteran] has been discharged.  [The Veteran] was then instructed to get on the wheelchair by myself and [other officer] which he refused by stating "you will have to pick me up out the bed and throw me out."  I again instructed [the Veteran] to get on the wheelchair, in which he refused once again.  At that time myself and [other officer] grabbed [the Veteran] by the arm gently to place him on the wheelchair where he then try (sic) to throw himself on the ground, but was unable too (sic) because [other officer] and myself were holding him.  [The Veteran] refused to sign his discharge papers and was escorted out of the E/R by wheelchair.  [The Veteran] was given instructions on the procedures if he has any issues or complaints regarding his medical care to speak to the patient representative. 

At approximately 1140 hrs, nursing supervisor [named supervisor] informed VA police that he escorted [the Veteran] back to the E/R to be seen by a psychiatry. Doctor. (sic)  

It was later found that [the Veteran] was admitted medically to 7B-12.

	Disposition:

No further action taken[.]

VA treatment and hospitalization records from October 2005 include a record of hospitalization from October 22, 2005 to October 24, 2005, for observation related to his symptomatic illness (a cold) with no one at home to care for him.  He was admitted and afforded care, but these detailed care records provide no indication    of any finding or complaint of any recent injury to a shoulder or of any disability    or symptoms of a shoulder.  

At an October 28, 2005, VA ER visit for complained-of left chest pain with shortness of breath, lightheadedness, and dry cough, the Veteran was again evaluated, and again there was no record of any difficulties with the shoulders.  

A December 2005 VA mental health treatment notes the Veteran's complaints regarding "two encounters in ER in recent weeks" with a doctor whom he felt "acted rudely," so that he was handled "roughly and rudely."  The Veteran added that he felt enraged toward the doctor and could not let the issue go, adding, "That's not my style."  The Veteran did not then report any specific physical injuries during an ER visit. 

Numerous February 2006 VA records of orthopedic and general care treatment for right forearm edema, cellulitis, and neurological symptoms related to his right upper extremity gunshot wound, and a March 2006 VA treatment for upper respiratory infection, include no complaints or findings of shoulder disability.   

A psychiatric evaluation submitted by the Veteran's representative and dated           in April 2006 notes the Veteran's report of mental difficulties following an unspecified "incident" at a VA facility in October 2005.  The report notes the Veteran's history of posttraumatic stress disorder (PTSD), and the Veteran's concern that the incident would increase his PTSD symptoms.  However, the   report does not note any physical effects or injuries from the unspecified incident. 

VA treatment reports beginning in April 2008 document the Veteran's complaints of left shoulder pain.  The first such documented complaint is in an April 2008 VA ER record reflecting the Veteran's report of severe left shoulder pain for the past three days, with no report of incipient injury.  In a subsequent April 2008 VA orthopedic surgical consultation note, the Veteran reported a 15-day history of left shoulder pain without trauma.  The Veteran then reported that while he did not recall any trauma to the shoulder region, he was still upset about an incident two years prior when VA hospital security "threw me out of bed" because he did not want to leave the ER.  

April 2008 x-rays of the left shoulder revealed "very old mildly malunited healed [fracture] of the clavicle" and mild degenerative joint disease of the glenohumeral (shoulder) joint.  

A May 2008 MRI examination of the shoulder revealed a rotator cuff tear and extensive degenerative changes.  VA records document subsequent ongoing care   for the Veteran's symptomatic left shoulder.  

At an August 2010 VA posttraumatic stress disorder (PTSD) intake evaluation,     the Veteran provided a history of being kicked out of a VA hospital emergency department after he sought treatment complaining of chest pains, being told that there was nothing wrong with him.  The Veteran reported that he was then thrown out of bed and "jerked around" the floor, so that he sustained injuries to his shoulders and ankles, as well as psychological distress due to maltreatment by hospital staff.  This was the same incident that was the subject of his 38 U.S.C.A. § 1151 claim, as the Veteran provided his self-written pamphlet describing the incident, even though he mistakenly stated the incident occurred in 2002.  The psychiatric examiner assessed chronic PTSD, rule out mild cognitive impairment, rule out personality disorder not otherwise specified with narcissistic and histrionic features.  Medical issues were noted specifically to include shoulder pain.  

In May 2011 the Veteran submitted three letters from friends and acquaintances affirming that the Veteran had in recent years become less capable of physical activities he had performed in the past.  While the laypersons writing these letters expressed their dismay at the events the Veteran had asserted occurred in the VA ER on October 22, 2015, they did not present any first-hand knowledge of these events, but rather only their reactions to the Veteran's recounting of these events    in the pamphlet he wrote, which pamphlet has already been submitted into the record.  One of these May 2011 letters informs that the writer has a business and has known the Veteran for "more than 30 years," and "on many occasions [the Veteran] used to help me in loading and unloading boxes from trailers that came into my business."  The writer does inform that the Veteran can no longer perform the work, suggesting that the work was done manually.  Thus, these lay statements provide little that is new and probative, beyond supporting facts already established in the record regarding physical impairments currently suffered by the Veteran.  

A VA in-person examination was conducted in May 2016 and the Veteran's records were reviewed.  That examiner accurately reviewed the medical records showing that the Veteran was seen in the ER on October 22, 2005, with complained-of flu-like symptoms, that he was medically cleared for hospital discharge, that he refused to leave, that security was called to remove him from the hospital, that he attempted to throw himself on the floor while resisting discharge and the security personnel held him and prevented him from doing so, and that a police report was written documenting the incident as described.  

The examiner observed that the police records and the medical treatment records did not show that aggressive force was used by the police officers.  The examiner further observed that when the Veteran was later re-evaluated for the complaints    of chest pain, to rule out myocardial infarction, there was no note of shoulder pain.  The examiner reviewed the subsequent ER record from October 28, 2005, when the Veteran was again seen for chest pains and admitted for observation, and once again there was no notation of any shoulder pain or other problem with the shoulder.  The examiner observed that the Veteran was seen on November 28, 2005, for right arm weakness associated with ulnar nerve paralysis due to service-connected gunshot wound to the right arm, and was seen by his psychiatrist a year later whereupon he mentioned "the incident" in reference to the occurrences of October 22, 2005, but again without any mention of excessive force by police.  Rather, the examiner noted that the Veteran displayed what the psychiatrist characterized as paranoia about how the ER doctor from that day may act in the future, worrying that the doctor might not take good care of him if he sought ER help again.  

The May 2016 examiner objectively found that the Veteran's left shoulder disability was manifested by significant weakness, pain, tenderness, and limitation of motion, as well as inability to lift the left arm overhead.  Based on noted records and findings, the VA examiner opined that the Veteran's left shoulder disability was  not due to or aggravated by the incident of October 22, 2005, and was not caused   by negligence of VA. 

In a submitted January 2015 letter, K.G., a private physician, informs that he had evaluated the Veteran on the date of the letter, and found that the Veteran "only has 30% use of his arm."  Unhelpfully, the letter does not inform which arm is being referenced or how the arm is impaired.  The Veteran is already service connected for right arm impairment due to ulnar nerve damage resulting from gunshot wounding in service.  That damage is not in dispute and is not the subject of          the Veteran's 38 U.S.C.A. § 1151 claim the subject of this appeal. 

The record contains a copy of a self-published pamphlet by the Veteran, submitted in its entirety in February 2009 recounting his experiences in the military and      with VA, with details of the "incident" of his ER treatment on October 22, 2005.  Interestingly, that pamphlet details how his right arm was injured and bruised during the incident, with no mention of an injury to the left shoulder.  

In a statement dated August 5, 2013, the Veteran asserted injuries or other "damage" to his body during the October 22, 2005 ER visit.  However, the statement does not provide specific allegations of injury to the left shoulder.

At his hearing in April 2015, the Veteran explained that in the past he had been a great athlete and had participated in many sports, but that now due to his shoulder he could not, thus explaining his contention that they had "destroyed" 50 percent     of his life, or 50 percent of his body (variously characterized).  He reiterated his assertions that records were destroyed or altered such that the true events of the October 22, 2005 ER visit were covered up.  He then provided what he contended was the true narrative of that visit, involving two police officers violently throwing him out of a bed onto the floor, and then picking him up and grabbing him by his hands and feet, and violently swinging him into a wheelchair.    

In an August 2015 submitted statement, the Veteran asserted that there were missing records and a "cover up" which resulted in obscuring how injury had resulted to his left shoulder, asserting, "they mishandled my body and caused all     of the problems relating to my shoulder."

At his subsequent hearing in February 2016 before the undersigned, the Veteran provides a slightly different, but similarly implausible narrative of events, as:

[The head nurse] walks outside, time passes by, he comes back in with instructions, throw him out of bed.  They throw me on the floor, they step all over me.

(Hearing transcript, p. 4).  

The Board need not excessively delve into why it is implausible that a head nurse would instruct police officers to physically throw an elderly patient on the floor and that the officers would do so and then proceed to trample him.  The Board finds it inherently implausible that two police officers at a VA hospital would physically throw a thin, elderly Veteran from a bed onto the floor at the behest of VA hospital staff, that they would then trample him, and that they would then pick him up by    the hands and feet and throw him into a wheelchair, as the Veteran has variously alleged.  Such a series of actions far exceeds what may credibly be believed as         to the level of indifference to the wellbeing of veterans demonstrated by police officers and medical staff at work at a VA facility.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.")  Such a conclusion is bolstered by the fact that the Veteran had no physical complaints concerning his shoulder during the hospitalization in question, during the subsequent ER visit on October 28, 2005, or again when the Veteran was seen by his primary care provider on December 15, 2005.   

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Here, facial implausibility and inconsistency with other evidence of record most prominently serve to render the Veteran's narratives of the events of October 22, 2005 unreliable.  

The records from the ER visit and subsequent visits do not reflect any direct injury   to the left shoulder or any complaints or findings of disability of the left shoulder either during the October 22, 2005 ER visit or during subsequent treatments in     days, weeks, and months immediately following the ER visit.  The Veteran has contended in numerous submitted statements and testimony that there was a cover- up, that records were altered, that persons who participated in this cover-up with alteration of records and withholding relevant information included a treating doctor, nursing staff, police officers, and a treating psychiatrist.  The Board has thoroughly reviewed the record and finds no evidence of such a cover-up beyond the Veteran's assertions, and believes that it would be highly improbable that such an effectively orchestrated cover-up could have been perpetrated against the Veteran as to leave    no trace in the Veteran's extensive VA medical record, with the only evidence supporting the cover-up being the Veteran's assertions over the course of claim.  In contrast, the Veteran's own statements regarding the events of that day at the VA ER and hospital have changed and evolved over the years since, and are not reliable.  See Caluza.  

Importantly, there is no medical opinion of record linking any current left shoulder disability to the events that unfolded during his October 22, 2005 ER visit.  Such question is a medical matter requiring medical expertise to determine, especially    as no left shoulder complaints or diagnosis were shown during the October 2005 treatment or for several years thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In short, there is no probative medical opinion of record linking the Veteran's current left shoulder disability to his October 22, 2005 ER visit.

The Board must accordingly conclude that the preponderance of competent and credible evidence is against the narrative of events portrayed by the Veteran, against the Veteran's left shoulder having been injured at that medical visit, and against the Veteran's left shoulder disability, inclusive of any rotator cuff tear, being in any way causally linked to incidents associated with his VA ER visit of October 22, 2005.  This conclusion is bolstered by the absence of complaints by the Veteran of any difficulty with the left shoulder until April 2008, nearly two and a half years subsequent to the October 22, 2005 ER treatment, with numerous intervening records of treatment including for musculoskeletal conditions reflecting no such complaints or findings of left shoulder injury, impairment, or disability.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  It is further bolstered by the Veteran's pamphlet detailing his version of events, in which reference to an injury to his left shoulder is notably absent.  While in a letter dated in May 2013, the Veteran requested that VA correct his records to reflect that he injured his left arm, not his right, in the course of care from October 21 to 22, 2005, the Board views this request for "correction" of past records as no more than an attempt to alter evidence to be more favorable to his claim.  

Regarding the delay between October 22, 2005, and any complaint referencing the left shoulder, the Veteran's representative at the February 2016 hearing before the undersigned argued, "A rotator cuff tear does not present immediately with pain    or discomfort."  (Hearing transcript, p. 3).  However, the representative has not submitted any medical evidence to support this assertion, neither is any such medical evidence contained in the record.  The representative has not established himself as a medical professional, and hence his statements cannot serve to answer a medical question not within the ambit of lay knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, such assertion is not competent medical evidence. 

In short, the competent, credible and probative evidence of record does not demonstrate that the Veteran suffered any injury or disability to the left shoulder     as a result of the ER episode of care on October 22, 2005, or as a result of events surrounding that care.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to compensation under 38 U.S.C.A. § 1151 is denied.  

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left shoulder disability is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


